DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to the claims of March 26, 2021, in response to the Office Action of September 28, 2020, are acknowledged.

Response to Arguments
	In view of the amendments to the claims, the § 112 rejections are withdrawn.
	Applicant’s argument with respect to the priority date of von Maltzahn is persuasive.  As such, the § 103 rejection in view of von Maltzahn is withdrawn.

	Applicant’s traversal of the rejection over Mani is responded to below.
	Applicant argues that Mani is limited to treating gut barrier dysfunction by a bacteria that produces indole.  Further, Mani does not disclose enteropathy.  Applicant argues that Mani does not teach dysbiosis caused by an NSAID.  Applicant argues that Mani uses indomethacin as a disease model of murine jejunitis.  As such, Applicant argues that Mani does not establish a prima facie showing.  
	The examiner responds.
Mani teaches administering a precursor to indole or a bacterium that will produce indole to treat and prevent gut barrier dysfunction.  Indole is taught and would be recognized by a POSA as an agent that provides a therapeutic effect in treating dysbiosis, among other conditions.  Administration of a precursor to indole is taught to be administered to a subject at due to a medication and/or dysbiosis. See prior art claim 6.  Indomethacin is a medication.  While it is true that indomethacin was used to induce intestinal injury in the gut, it is also true that dysbiosis and toxic injury in the gut are each taught and/or shown to be ameliorated by administration of an indole precursor. See par. 80.  Indomethacin was chosen as an agent representative of a model of toxic gut injury because it is known to cause the same.  Dysbiosis is also taught to increase risk of injury to the gut.
	Overall, a POSA understands that indole will treat dysbiosis and it will treat and prevent indomethacin-induced gut injury.  A POSA would be motivated to administer an indole precursor to a subject with dysbiosis caused by an NSAID (i.e., a medication), especially when indole treats and prevents gut barrier dysfunction and dysbiosis, and indomethacin is known to cause gut barrier dysfunction that can be ameliorated by the same.
	Claims 1 and 6 of Mani are set forth below:

    PNG
    media_image1.png
    78
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    845
    media_image2.png
    Greyscale

	If a subject experiences dysbiosis, there does not appear to be any reason that they would avoid treatment as taught by Mani if the dysbiosis is “associated with” administration of an NSAID, especially when medication-induced risk is an articulated reason for treatment with an 
	The following publication is cited merely to show that treating dysbiosis as taught by Mani will have a claimed effect.  There “wherein” clause is not a step as explained below, but a recitation of the results of a process step.
	Syer et al., “Environmental and NSAID-Enteropathy: Dysbiosis as a Common Factor,” Curr Gastroenterol Rep (2014) 16:377, teaches “Correction of the dysbiosis that is central to the intestinal tissue injury and dysfunction observed in environmental and nonsteroidal anti-inflammatory drug (NSAID)-induced enteropathies is a logical approach to bringing about restoration of intestinal function.” Abstract.  Thus, treating dysbiosis as taught by Mani will have an effect of ameliorating enteropathy.  Moreover, a “wherein” clause in a method claim is not given additional weight when it simply expresses the result of a process step positively recited. See M.P.E.P. § 2111.04.  There is every reason to believe, especially in view of the above article that an indole precursor that treats dysbiosis caused by a medication and/or is associated with gut barrier dysfunction caused by indomethacin, e.g., would treat and/or prevent enteropathy.

Status of the Claims
	Claims 1-4, 6-10, 12-22, and 26-29 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-10, 12-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al., (US2015/0258151).
Mani teaches treating or preventing gut barrier dysfunction by administering a bacterium that produce an indole or an indole metabolite. See prior art claim 1.  Further, the subject can be at risk for dysbiosis, including as a result of another medication. See prior art claim 6.   Preferably, the bacterium can be administered orally to a subject. See par. 32.  Further, the compound can be a bacterial product or food substance that is derived from tryptophan or from an indole base.  The bacterium can produce indole or indole metabolites. See par. 40.  Methods to determine tryptophan metabolites particularly indoles are available. See par. 42.  Further, mice taking indomethacin are more susceptible to toxic injuries to the gut. See par. 17 and Examples 1-3, among others.  Indole played a role in intestinal barrier protection and suggesting a crucial role in intestinal barrier function. See par. 111.  Indole is exclusively produced by intestinal bacteria. See par. 170.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Mani.  Mani teaches administering indole to a subject with dysbiosis. See prior art claim 6.  Further, examples employ dietary tryptophan-derived bacterial metabolites, such as indoles and indole metabolites to modulate intestinal barrier function. See par. 25.  Subjects can be developing gut barrier dysfunction induced by a medication, including indomethacin or from inflammatory diseases, including inflammatory bowel disease, among other conditions.  As such, there is a reasonable 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628